
	

113 HR 1374 IH: Social Security Enhancement and Protection Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1374
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Moore (for
			 herself and Ms. Schakowsky) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to make
		  various reforms to Social Security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Enhancement and
			 Protection Act of 2013.
		2.Increase in special
			 minimum benefit for lifetime low earners based on years in the
			 workforceSection 215(a)(1)(C)
			 of the Social Security Act (42 U.S.C. 415(a)(1)(C)) is amended to read as
			 follows:
			
				(C)(i)Effective with respect to the benefits of
				individuals who become eligible for old-age insurance benefits or disability
				insurance benefits (or die before becoming so eligible) after 2014, no primary
				insurance amount computed under subparagraph (A) may be less than the
				applicable percentage of 1/12 of the annual dollar amount
				determined under clause (iv) for the year in which the amount is
				determined.
					(ii)For purposes of clause (i), the
				applicable percentage is the percentage specified in connection with the number
				of years of work, as set forth in the following table:
						
							
								
									If the number of yearsThe applicable
									
									  of work is:percentage
						is:
									
								
								
									1136.7
						percent
									
									1240.0
						percent
									
									1343.3
						percent
									
									1446.7
						percent
									
									1550.0
						percent
									
									1653.3
						percent
									
									1756.7
						percent
									
									1860.0
						percent
									
									1963.3
						percent
									
									2066.7
						percent
									
									2170.0
						percent
									
									2273.3
						percent
									
									2376.7
						percent
									
									2480.0
						percent
									
									2583.3
						percent
									
									2686.7
						percent
									
									2790.0
						percent
									
									2893.3
						percent
									
									2996.7
						percent
									
									30 or
						more100.0 percent.
									
								
							
						
					(iii)For purposes of this subparagraph, the term
				number of years of work means, with respect to an individual,
				the sum of—
						(I)1/4 of the total
				number of quarters of coverage credited to such individual (disregarding any
				fraction); and
						(II)the number of years (not exceeding 5)
				in all of which the individual provided care for a child under 6 years of age
				who resided in the individual’s home.
						(iv)(I)The annual dollar amount
				determined under this clause is the poverty guideline for the calendar year
				preceding the calendar year in which the determination is made.
						(II)For purposes of this clause, the
				term poverty guideline means the annual poverty guideline (as
				updated annually in the Federal Register by the Department of Health and Human
				Services under the authority of section 673(2) of the Omnibus Budget
				Reconciliation Act of 1981) as applicable to a single
				individual.
						.
		3.Establishment of
			 an increased benefit for beneficiaries on account of long-term
			 eligibility
			(a)In
			 generalSection 202 of the
			 Social Security Act (42 U.S.C. 402) is amended by adding at the end the
			 following new subsection:
				
					(z)Increase in
				benefit amounts on account of long-Term eligibility(1)In the case of an individual who is a
				qualified beneficiary for a calendar year after 2014, the amount of any monthly
				insurance benefit of such qualified beneficiary under this section or section
				223 for any month in such calendar year shall be increased in accordance with
				paragraph (3).
						(2)(A)For purposes of this subsection, the term
				qualified beneficiary for a calendar year means an individual in
				any case in which such calendar year begins at least 16 years after the
				applicable date of eligibility for such individual.
							(B)For purposes of this subsection, the
				applicable date of eligibility for an individual is the date on which the
				individual on whose wages and self-employment income the monthly insurance
				benefit is based initially became eligible (or died before becoming eligible)
				for old-age insurance benefits under subsection (a) or disability insurance
				benefits under section 223.
							(3)(A)The increase required under paragraph (1)
				with respect to the monthly insurance benefit of an individual who is a
				qualified beneficiary for a calendar year shall be equal to the applicable
				percentage (specified for such benefit in subparagraph (B)) of the full
				increase amount for such calendar year (determined under subparagraph
				(C)).
							(B)The applicable percentage specified
				for a monthly insurance benefit under this subparagraph for a calendar year is
				the percentage specified, in connection with the number of years ending after
				the applicable date of eligibility for such individual and before such calendar
				year, in the following table:
								
									
										
											The applicable
											
											If the number of years is:percentage is:
											
										
										
											1620
						percent
											
											1740
						percent
											
											1860
						percent
											
											1980
						percent
											
											20 or
						larger100 percent.
											
										
									
								
							(C)(i)Except as provided in
				clause (ii), the full increase amount determined under this subparagraph for a
				calendar year in connection with the monthly insurance benefit of a qualified
				beneficiary is a dollar amount equal to 5 percent of the amount of the benefit
				if—
									(I)such benefit were based on the primary
				insurance amount determined for January of such calendar year of a putative
				individual;
									(II)on January 1 of the calendar year in
				which occurred the applicable eligibility date with respect to such individual,
				such putative individual were fully insured, attained retirement age (as
				defined in section 216(l)(2)) and were otherwise eligible for, and applied for,
				old-age insurance benefits; and
									(III)such putative individual’s average indexed
				monthly earnings taken into account in determining such primary insurance
				amount were equal to 1/12 of the national average wage
				index (as defined in section 209(k)(1)) for the second year prior to such
				calendar year.
									(ii)(I)In the case of a monthly
				insurance benefit under subsection (b) or (c), the full increase amount
				determined under this subparagraph shall be one-half the amount determined
				under clause (i); or
									(II)In the case of a monthly insurance benefit
				under subsection (d), (g), or (h), the full increase amount determined under
				this subparagraph shall be the percentage of the amount determined under clause
				(i) equal to the ratio which the amount of such benefit bears to the primary
				insurance amount (before the application of section 203(a)) of the individual
				on whose wages and self-employment income the monthly insurance benefit is
				based.
									(4)In the case of a qualified
				beneficiary who is entitled to 2 or more monthly insurance benefits under this
				title for the same month—
							(A)the earliest applicable date of eligibility
				for such beneficiary with respect to such benefits shall be treated as the
				applicable date of eligibility for such beneficiary for the purposes of this
				subsection; and
							(B)such beneficiary shall be entitled to
				an increase with respect only to one such benefit.
							(5)This subsection shall be applied to monthly
				insurance benefits after any increase under subsection (w) and any applicable
				reductions and deductions under this title.
						(6)In any case in which an individual is
				entitled to benefits under both this section and section 223, the increase
				under this subsection shall be paid from the Federal Old-Age and Survivors
				Insurance Trust
				Fund.
						.
			(b)Conforming
			 amendments
				(1)Section 202 of
			 such Act (42 U.S.C. 402) is amended—
					(A)in the last
			 sentence of subsection (a), by striking subsection (q) and subsection
			 (w) and inserting subsections (q), (w), and (z);
					(B)in subsection
			 (b)(2), by striking subsections (k)(5) and (q) and inserting
			 subsections (k)(5), (q), and (z);
					(C)in subsection
			 (c)(2), by striking subsections (k)(5) and (q) and inserting
			 subsections (k)(5), (q), and (z);
					(D)in subsection
			 (d)(2), by adding at the end the following: This paragraph shall apply
			 subject to subsection (z).;
					(E)in subsection (e)(2)(A), by striking
			 subsection (k)(5), subsection (q), and subparagraph (D) of this
			 paragraph and inserting subsection (k)(5), subsection (q),
			 subsection (z), and subparagraph (D) of this paragraph;
					(F)in subsection (f)(2)(A), by striking
			 subsection (k)(5), subsection (q), and subparagraph (D) of this
			 paragraph and inserting subsection (k)(5), subsection (q),
			 subsection (z), and subparagraph (D) of this paragraph;
					(G)in subsection
			 (g)(2), by striking Such and inserting Except as provided
			 in subsections (k)(5) and (z), such;
					(H)in subsection
			 (h)(2)(A), by inserting and subsection (z) after
			 subparagraphs (B) and (C); and
					(I)in section
			 223(a)(2), by striking section 202(q) and inserting
			 sections 202(q) and 202(z).
					(2)Section 209(k)(1)
			 of such Act (402 U.S.C. 409(k)(1)) is amended by inserting
			 202(z)(3)(C)(i)(II), before
			 203(f)(8)(B)(ii).
				4.Extension of
			 child’s benefit for certain post-secondary students under age 22
			(a)In
			 generalSection 202(d)(1)(B) of the Social Security Act (42
			 U.S.C. 402(d)(1)(B)) is amended to read as follows:
				
					(B)at the time such application was filed was
				unmarried and—
						(i)had not attained
				the age of 18,
						(ii)was a full-time
				elementary or secondary school student and had not attained the age of
				19,
						(iii)was an eligible full-time post-secondary
				school student and had not attained the age of 22, or
						(iv)is under a
				disability (as defined in section 223(d)) which began before he attained the
				age of 22,
				and
						.
			(b)Definition of
			 eligible full-Time post-Secondary school studentSection
			 202(d)(7) of the Social Security Act (42 U.S.C. 402(d)(7)) is amended by adding
			 at the end the following:
				
					(E)An eligible full-time post-secondary
				school student is a full-time post-secondary school student who is
				entitled to child’s insurance benefits on the basis of the wages and
				self-employment income of an individual who is entitled to disability insurance
				benefits, or who has died a fully or currently insured
				individual.
					.
			(c)Definition of
			 full-Time post-Secondary school student
				(1)In
			 generalSection 202(d)(7) of such Act (42 U.S.C. 402(d)(7)) is
			 amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 inserting and a full-time post-secondary school student
			 is an individual who is in full-time attendance as a student at a
			 post-secondary educational institution before , as determined by
			 the Commissioner;
						(ii)by
			 inserting or a full-time post-secondary school
			 student before if he is paid by his
			 employer;
						(iii)by
			 inserting or a post-secondary educational institution, as
			 applicable, before at the request;
						(iv)by
			 inserting or a full-time post-secondary school
			 student before for the purpose of this section;
			 and
						(v)by
			 inserting or a full-time post-secondary school student before
			 shall be deemed; and
						(B)in subparagraph
			 (B)—
						(i)by
			 inserting or a full-time post-secondary school student after
			 student;
						(ii)by inserting or a post-secondary
			 educational institution, as applicable before at which he has
			 been; and
						(iii)by
			 striking an elementary or secondary school in each of the second
			 and third places in which such term appears and inserting such a
			 school.
						(2)Transition from
			 elementary or secondary schoolSection 202(d)(7)(B) of such Act
			 (42 U.S.C. 402(d)(7)(B)) is amended by adding at the end the following
			 sentence: An individual who has been in full-time attendance at an
			 elementary or secondary school shall, during a succeeding period of
			 nonattendance at such school, be deemed to be a full-time secondary-school
			 student if (i) such period is 4 calendar months or less, and (ii) the
			 individual shows to the satisfaction of the Commissioner that he intends to be
			 in full-time attendance at a post-secondary educational institution immediately
			 following such period.
				(d)Definition of
			 post-Secondary educational institutionSection 202(d)(7)(C) of such Act (42 U.S.C.
			 402(d)(7)(C)) is amended by adding at the end the following:
				
					(iii)A post-secondary educational
				institution is a school or college or university that provides
				post-secondary education and—
						(I)is operated or
				directly supported by the United States, or by any State or local government or
				political subdivision thereof,
						(II)has been approved by a State or accredited
				by a State-recognized or nationally-recognized accrediting agency or body,
				or
						(III)whose credits are accepted, on transfer, by
				not less than three institutions which are so accredited, for credit on the
				same basis as if transferred from an institution so
				accredited.
						.
			(e)Conforming
			 amendments
				(1)Section 202(d)(1)(E) of such Act (42 U.S.C.
			 402(d)(1)(E)) is amended by inserting or an eligible full-time
			 post-secondary school student after student.
				(2)Section 202(d)(1)(F) of such Act (42 U.S.C.
			 402(d)(1)(F)) is amended by striking the earlier of— and all
			 that follows through the age of 19, and inserting the
			 following:
					
						the earlier
			 of—(i)the first month during no part of which the
				child is a full-time elementary or secondary school student or an eligible
				full-time post-secondary school student,
						(ii)the month in which the child attains the
				age of 19, but only if the child is not an eligible full-time post-secondary
				school student during any part of such month, or
						(iii)the month in
				which the child attains the age of
				22,
						.
				(3)Section 202(d)(1)(G) of such Act (42 U.S.C.
			 402(d)(1)(G)) is amended by striking (if later) and all that
			 follows through the age of 19, and inserting the
			 following:
					
						(if later) the earlier
			 of—(i)the first month during no part of which the
				child is a full-time elementary or secondary school student or an eligible
				full-time post-secondary school student,
						(ii)the month in which the child attains the
				age of 19, but only if the child is not an eligible full-time post-secondary
				school student during any part of such month, or
						(iii)the month in
				which the child attains the age of
				22,
						.
				(4)Section 202(d)(6)(A) of such Act (42 U.S.C.
			 402(d)(6)(A)) is amended to read as follows:
					
						(A)(i)is a full-time
				elementary or secondary school student and has not attained the age of
				19,
							(ii)is an eligible full-time post-secondary
				school student and has not attained the age of 22, or
							(iii)is under a disability (as defined in
				section 223(d)) and has not attained the age of 22,
				or
							.
				(5)Section 202(d)(6)(D) of such Act (42 U.S.C.
			 402(d)(6)(D)) is amended to read as follows:
					
						(D)the earlier of—
							(i)the first month during no part of which the
				child is a full-time elementary or secondary school student or an eligible
				full-time post-secondary school student,
							(ii)the month in
				which the child attains the age of 19, but only if the child is not an eligible
				full-time post-secondary school student during any part of such month,
				or
							(iii)the month in
				which the child attains the age of 22,
							but
				only if he is not under a disability (as so defined) in such earlier month;
				or.
				(6)Section
			 202(d)(6)(E) of such Act (42 U.S.C. 402(d)(6)(E)) is amended by striking
			 (if later) and all that follows to the end and inserting the
			 following:
					
						(if later) the earlier
			 of—(i)the first month during no part of which the
				child is a full-time elementary or secondary school student or an eligible
				full-time post-secondary school student,
						(ii)the month in which the child attains the
				age of 19, but only if the child is not an eligible full-time post-secondary
				school student during any part of such month, or
						(iii)the month in
				which the child attains the age of
				22.
						.
				(f)Effective
			 dateThe amendments made by this section apply with respect to
			 applications for child’s insurance benefits under section 202(d) of the Social
			 Security Act (42 U.S.C. 402(d)) filed in any calendar year after 2014.
			5.Determination of
			 taxable wages and self-employment income above contribution and benefit base
			 after 2014
			(a)Determination of
			 taxable wages above contribution and benefit base after 2014
				(1)Amendments to
			 the Internal Revenue Code of 1986Section 3121 of the Internal
			 Revenue Code of 1986 is amended—
					(A)in subsection
			 (a)(1), by inserting the applicable percentage (determined under
			 subsection (c)(1)) of before that part of the
			 remuneration; and
					(B)in subsection (c),
			 by striking (c) Included and excluded
			 service.—For purposes of this chapter, if and
			 inserting the following:
						
							(c)Special rules
				for wages and employment
								(1)Applicable
				percentage of remuneration in determining taxable wagesFor
				purposes of subsection (a)(1), the applicable percentage for a calendar year
				shall be determined in accordance with the following table:
									
										
											
												The applicable
												
												In the case of:percentage
						is:
												
											
											
												Calendar year
						201590 percent
												
												Calendar year
						201680 percent
												
												Calendar year
						201770 percent
												
												Calendar year
						201860 percent
												
												Calendar year
						201950 percent
												
												Calendar year
						202040 percent
												
												Calendar year
						202130 percent
												
												Calendar year
						202220 percent
												
												Calendar year
						202310 percent
												
												Calendar years
						after 20240 percent.
												
											
										
									
								(2)Included and
				excluded serviceFor purposes of this chapter,
				if
								.
					(2)Amendments to
			 the Social Security ActSection 209 of the Social Security Act
			 (42 U.S.C. 409) is amended—
					(A)in subsection
			 (a)(1)(I)—
						(i)by inserting
			 and before 2015 after 1974; and
						(ii)by inserting
			 and after the semicolon;
						(B)in subsection
			 (a)(1), by adding at the end the following new subparagraph:
						
							(J)The applicable
				percentage (determined under subsection (l)) of that part of remuneration
				which, after remuneration (other than remuneration referred to in the
				succeeding subsections of this section) equal to the contribution and benefit
				base (determined under section 230) with respect to employment has been paid to
				an individual during any calendar year after 2012 with respect to which such
				contribution and benefit base is effective, is paid to such individual during
				such calendar year;
							;
				and
					(C)by adding at the
			 end the following new subsection:
						
							(l)For purposes of
				subsection (a)(1)(J), the applicable percentage for a calendar year shall be
				determined in accordance with the following table:
								
									
										
											The applicable
											
											In the case of:percentage
						is:
											
										
										
											Calendar year
						201590 percent
											
											Calendar year
						201680 percent
											
											Calendar year
						201770 percent
											
											Calendar year
						201860 percent
											
											Calendar year
						201950 percent
											
											Calendar year
						202040 percent
											
											Calendar year
						202130 percent
											
											Calendar year
						202220 percent
											
											Calendar year
						202310 percent
											
											Calendar years
						after 20240 percent.
											
										
									
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to remuneration paid in calendar years after 2014.
				(b)Determination of
			 taxable self-Employment income above contribution and benefit base after
			 2014
				(1)Amendments to
			 the Internal Revenue Code of 1986Section 1402 of the Internal
			 Revenue Code of 1986 is amended—
					(A)in subsection
			 (b)(1), by striking that part of the net earnings and all that
			 follows through minus and inserting the following: an
			 amount equal to the applicable percentage (as determined under subsection
			 (d)(2)) of that part of the net earnings from self-employment which is in
			 excess of the difference (not to be less than zero) between (i) an amount equal
			 to the contribution and benefit base (as determined under section 230 of the
			 Social Security Act) which is effective for the calendar year in which such
			 taxable year begins, and; and
					(B)in subsection
			 (d)—
						(i)by striking
			 (d)
			 Employee and wages.—The term and
			 inserting the following:
							
								(d)Rules and
				definitions
									(1)Employee and
				wagesThe term
									;
				and
						(ii)by adding at the
			 end the following:
							
								(2)Applicable
				percentage of net earnings from self-employment in determining taxable
				self-employment incomeFor purposes of subsection (b)(1), the
				applicable percentage for a taxable year beginning in any calendar year
				referred to in such paragraph shall be determined in accordance with the
				following table:
									
										
											
												The applicable
												
												In the case of:percentage
						is:
												
											
											
												Calendar year
						201590 percent
												
												Calendar year
						201680 percent
												
												Calendar year
						201770 percent
												
												Calendar year
						201860 percent
												
												Calendar year
						201950 percent
												
												Calendar year
						202040 percent
												
												Calendar year
						202130 percent
												
												Calendar year
						202220 percent
												
												Calendar year
						202310 percent
												
												Calendar years
						after 20240 percent.
												
											
										
								.
						(2)Amendments to
			 the Social Security ActSection 211 of the Social Security Act
			 (42 U.S.C. 411) is amended—
					(A)in subsection
			 (b)—
						(i)in paragraph
			 (1)(I)—
							(I)by striking
			 or after the semicolon; and
							(II)by inserting
			 and before 2015 after 1974;
							(ii)by redesignating
			 paragraph (2) as paragraph (3); and
						(iii)by inserting
			 after paragraph (1) the following:
							
								(2)For any taxable
				year beginning in any calendar year after 2014, an amount equal to the
				applicable percentage (as determined under subsection (l)) of that part of net
				earnings from self-employment which is in excess of the difference (not to be
				less than zero) between—
									(A)an amount equal to
				the contribution and benefit base (as determined under section 230) that is
				effective for such calendar year, and
									(B)the amount of the
				wages paid to such individual during such taxable year;
				or
									; and
						(B)by adding at the
			 end the following:
						
							(l)For purposes of
				subsection (b)(2), the applicable percentage for a taxable year beginning in
				any calendar year referred to in such paragraph shall be determined in
				accordance with the following table:
								
									
										
											The applicable
											
											In the case of:percentage
						is:
											
										
										
											Calendar year
						201590 percent
											
											Calendar year
						201680 percent
											
											Calendar year
						201770 percent
											
											Calendar year
						201860 percent
											
											Calendar year
						201950 percent
											
											Calendar year
						202040 percent
											
											Calendar year
						202130 percent
											
											Calendar year
						202220 percent
											
											Calendar year
						202310 percent
											
											Calendar years
						after 20240 percent.
											
										
									
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to taxable years beginning in calendar years after 2014.
				(c)Computing
			 average indexed monthly earningsSection 215(e) of the Social Security Act
			 (42 U.S.C. 415(e)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and after before 1975,;
					(B)by inserting
			 and before 2015 after after 1974; and
					(C)by inserting , and the applicable
			 percentage of the excess over an amount equal to the contribution and benefit
			 base (as determined under section 230) in the case of any calendar year after
			 2014 with respect to which such contribution and benefit base is
			 effective, after benefit base is effective,; and
					(2)by adding at the
			 end the following:
					
						(3)For purposes of
				paragraph (1), the applicable percentage for a year shall be determined in
				accordance with the following table:
							
								
									
										The applicable
										
										In the case of:percentage
						is:
										
									
									
										Calendar year
						201590 percent
										
										Calendar year
						201680 percent
										
										Calendar year
						201770 percent
										
										Calendar year
						201860 percent
										
										Calendar year
						201950 percent
										
										Calendar year
						202040 percent
										
										Calendar year
						202130 percent
										
										Calendar year
						202220 percent
										
										Calendar year
						202310 percent
										
										Calendar years
						after 20240 percent.
										
									
								
						.
				(d)Conforming
			 amendmentSection
			 215(i)(2)(C)(i) of the Social Security Act (42 U.S.C. 415(i)(2)(C)(i)) is
			 amended by striking the Commissioner's estimate of the extent to which
			 the cost of such increase would be met by an increase in the contribution and
			 benefit base under section 230 and the estimated amount of the increase in such
			 base,.
			6.New bend point
			 for amounts above contribution and benefit base
			(a)In
			 generalSection 215(a)(1) of
			 the Social Security Act (42 U.S.C. 415(a)(1)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (ii), by
			 striking and;
					(B)in clause (iii),
			 by striking the comma at the end and inserting the following: but do not
			 exceed the amount established for purposes of this clause by subparagraph (B),
			 and; and
					(C)by inserting after
			 clause (iii) the following:
						
							(iv)3 percent of the individual’s average
				indexed monthly earnings to the extent that such earnings exceed the amount
				established for purposes of clause
				(iii),
							;
				and
					(2)in subparagraph
			 (B)—
					(A)by inserting
			 and before 2015 after 1979 in clause (ii);
					(B)by redesignating
			 clause (iii) as clause (v);
					(C)by inserting after
			 clause (ii) the following:
						
							(iii)For individuals who initially become
				eligible for old-age or disability insurance benefits, or who die (before
				becoming eligible for such benefits), in the calendar year 2015—
								(I)the amounts
				established for purposes of clauses (i) and (ii) of subparagraph (A) shall be
				the amounts so established under clause (ii) of this subparagraph for such
				calendar year; and
								(II)the amount
				established for purposes of clause (iii) of subparagraph (A) shall be the
				amount of the contribution and benefit base with respect to remuneration paid
				(and taxable years beginning) in calendar year 2015.
								(iv)For individuals who initially become
				eligible for old-age or disability insurance benefits, or who die (before
				becoming eligible for such benefits), in any calendar year after 2015, the
				amount so established shall equal the product of the corresponding amount
				established with respect to the calendar year 2015 under clause (iii) of this
				subparagraph and the quotient obtained by dividing—
								(I)the national
				average wage index (as defined in section 209(k)(1)) for the second calendar
				year preceding the calendar year for which the determination is made, by
								(II)the national
				average wage index (as so defined) for
				2013.
								; and
				
					(D)in clause (v), as
			 so redesignated by subparagraph (A) of this paragraph, by inserting and
			 clause (iv) after clause (ii).
					(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to individuals who initially become
			 eligible (within the meaning of section 215(a)(3)(B)) for old-age or disability
			 insurance benefits under title II of the Social Security Act, or who die
			 (before becoming eligible for such benefits), in any calendar year after
			 2014.
			7.Increase in
			 employment tax rate
			(a)Wages
				(1)EmployeesSubsection
			 (a) of section 3101 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(a)Old-Age,
				survivors, and disability insurance
							(1)In
				generalIn addition to other taxes, there is hereby imposed on
				the income of every individual a tax equal to the applicable percentage of the
				wages (as defined in section 3121(a)) received by him with respect to
				employment (as defined in section 3121(b)).
							(2)Applicable
				percentageFor purposes of paragraph (1), the term
				applicable percentage means the percentage determined under the
				following table:
								
									
										
											The applicable
											
											In case of wages received during:percentage shall be:
											
										
										
											2015 6.25 percent
											
											20166.30 percent
											
											2017 6.35 percent
											
											2018 6.40 percent
											
											2019 6.45 percent
											
											2020 or
						thereafter6.50 percent.
											
										
									
							.
				(2)EmployersSubsection
			 (a) of section 3111 of such Code is amended to read as follows:
					
						(a)Old-Age,
				survivors, and disability insurance
							(1)In
				generalIn addition to other taxes, there is hereby imposed on
				every employer an excise tax, with respect to having individuals in his employ,
				equal to the applicable percentage of the wages (as defined in section 3121(a))
				paid by him with respect to employment (as defined in section 3121(b)).
							(2)Applicable
				percentageFor purposes of paragraph (1), the term
				applicable percentage means the percentage determined under the
				following table:
								
									
										
											The applicable
											
											In case of wages received during:percentage shall be:
											
										
										
											2015 6.25 percent
											
											20166.30 percent
											
											2017 6.35 percent
											
											2018 6.40 percent
											
											2019 6.45 percent
											
											2020 or
						thereafter6.50 percent.
											
										
									
							.
				(b)Self-EmploymentSubsection
			 (a) of section 1401 of such Code is amended to read as follows:
				
					(a)Old-Age,
				survivors, and disability insurance
						(1)In addition to
				other taxes, there shall be imposed for each taxable year, on the
				self-employment income of every individual, a tax equal to the applicable
				percentage of the amount of the self-employment income for such taxable
				year.
						(2)Applicable
				percentageFor purposes of paragraph (1), the term
				applicable percentage means the percentage determined under the
				following table:
							
								
									
										In case of a taxable yearThe applicable
										
										  beginning during calendar year:percentage shall be:
										
									
									
										2015 12.5 percent
										
										2016 12.6 percent
										
										2017 12.7 percent
										
										2018 12.8 percent
										
										2019 12.9 percent
										
										2020 or
						thereafter 13.0 percent.
										
									
								
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to remuneration received, and taxable
			 years beginning after, December 31, 2014.
			8.Non-application
			 of increase in Social Security benefits for means-tested programsAny increase in monthly insurance benefits
			 under title II of the Social Security Act as a result of the amendments made by
			 this Act shall not be regarded as income or resources for any month after
			 December 2014, for purposes of determining the eligibility of the recipient (or
			 the recipient's spouse or family) for benefits or assistance, or the amount or
			 extent of benefits or assistance, under any Federal program or under any State
			 or local program financed in whole or in part with Federal funds.
		
